DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247), in view of Yoda et al. (US 2013/0063535).
	Khavari teaches a solvent-based inkjet ink composition comprising 3 to 7.5
wt% of a dye that is soluble in the solvent-based inkjet ink composition, 1 to 80 wt% of
acetone (i.e. ketone second solvent), 0.1 to 1 wt% of a perfluoropolyether and the

See para. 0018, para. 0021, para. 0025, Table 1; Ink A, para. 0027 and claims 1
and 15. Khavari further teaches that a variety of other components can be added
to the inkjet ink composition. See para. 0026. With respect to claim 15, Khavari
also teaches a process for printing comprising ejecting the above inkjet ink composition
onto a nonporous substrate. See para. 0001 and para. 0013. Khavari fails to teach the addition of 0.1 to 3 wt % of a leveling agent comprising a polydimethylsiloxane.
	However, Yoda teaches that an ink may contain a leveling agent in order to improve the wetting properties with the printing base material, and that the leveling agent may be a polyether or polyester modified polydimethylsiloxane (i.e.synthetic leveling agent, claim 20) (paragraphs 0083). Yoda further teaches the use of a leveling agent in an amount of 0.5 wt % (Tables 1-3). Therefore, it would have been prima facie obvious to add to the teachings of Khavari by including 0.5 wt % of a leveling agent such as a polyether modified polydimethylsiloxane, with a reasonable expectation of success, and the expected benefit of improving the wettability of the ink with the recording medium, as suggested by Yoda.
	With respect to claim 13, it is the examiner’s position that the polyether-modified polydimethylsiloxane is a non-functionalized polydimethylsiloxane having only silicon-oxygen and silicon-methyl bonds connected to silicon atoms of the polydimethylsiloxane.
	With respect to the limitation of claim 15, “to reduce smearing of the ink on the medium,” is a property of the composition, and as the references make the claim composition obvious, it is also expected to provide this effect.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247) in view of Yoda et al. (US 2013/0063535) as applied to claims 1-6, 13, 15 and 20 above, and further in view of Boris et al. (US 2013/0258012).
	Boris teaches that a biocide may be added to an inkjet ink to suppress the growth of microorganisms, in an amount of 0.0001-0.5 wt % (paragraph 0087). Therefore, it would have been prima facie obvious to add to the teachings of Khavari by including a biocide in an amount of 0.0001-0.5 wt % with a reasonable expectation of success, and the expected benefit of suppressing microorganism growth, as suggested by Boris.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247) in view of Yoda et al. (US 2013/0063535) as applied to claims 1-6, 13,15 and 20 above, and further in view of Abelovski (US 2014/0168331).
	Abelovski teaches that an anti-kogation additive may be added to an inkjet ink in an amount from 0.0001 to 0.1 wt % (0017). As such it would have been prima facie obvious to add to the teachings of Khavari by including 0.0001 to 0.1 wt % of an anti- kogation additive, with a reasonable expectation of success, and the expected benefit
of prevent kogation, as suggested by Abelovski.


	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247) in view of Yoda et al. (US 2013/0063535) as applied to
claims 1-6, 13, 15 and 20 above, and further in view of Jaunky et al. (US
2013/0310464).
.

Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue against the rejections including Nagashima. However, the new rejections necessitated by amendment no longer rely upon Nagashima, making these arguments moot.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734